Opinion issued May 3, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00220-CV
———————————
IN THE
MATTER OF L.R.E.

 

 
On Appeal from the County Court at Law No. 3 
Fort Bend County, Texas

Trial Court Cause No. 08CJV013997

 
MEMORANDUM
OPINION
Appellant,
L.R.E., a juvenile, has filed a motion to dismiss the appeal.  The motion is signed by L.R.E. and by her
attorney.  We have not issued a decision
in the appeal.  
Accordingly,
we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).  We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.